Exhibit 10(b)
September 15, 2010
Dear Ken:
     The purpose of this letter agreement is to detail the terms and conditions
of your separation from Agilysys, Inc. As of the close of business on
November 10, 2010 (the “Separation Date”), your employment with Agilysys will
terminate. You will cease serving as Senior Vice President and Chief Financial
Officer of the Company effective October 18, 2010, but will remain Chief
Accounting Officer and an executive officer of the Company from October 18, 2010
through the Separation Date. On the Separation Date, you will resign from all
positions with the Company and its subsidiaries.

1)   Severance and Benefits. In consideration of your employment through the
Separation Date, provided that you satisfy each of the obligations set forth in
paragraph 2 below, execute the release attached to this Agreement as Exhibit A
after your Separation Date, and do not revoke your release of claims under the
Age Discrimination in Employment Act, you will receive the following payments
and benefits:

  a)   Salary and Benefits. Through your Separation Date, you will continue to
receive a salary at your current rate and pay intervals, and you will be
eligible to participate in all employee benefits programs currently available to
you.

  b)   Severance. You will be entitled to the severance benefits set forth in
your Employment Agreement, dated April 1, 2007 and incorporated by reference
herewith, payable in connection with a termination without Cause, as defined in
the Employment Agreement. You expressly waive and relinquish any rights you may
have to any severance benefits under any other program, agreement, or policy.

  c)   Annual Incentives. As you will not be employed on the last day of the
2011 fiscal year, you will not be eligible for a FY11 annual incentive.

  d)   Vacation Pay. You will continue to accrue vacation days through the
Separation Date and will be paid for all accrued and unused vacation days as of
your Separation Date.

  e)   Equity Awards. All vested and unvested equity awards as of the Separation
Date shall be governed by the Stock Incentive Plans pursuant to which they were
granted and the Grant Agreements you were awarded (all such Grant Agreements are
incorporated by reference herewith). Equity-based award benefits will be treated
in accordance with a termination without Cause, as defined in the relevant Grant
Agreements and plan documents.

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Kossin
September 15, 2010
Page 2

  f)   Bonus. You will be paid an additional bonus of $25,000, as outlined in
the accompanying Release attached as Exhibit A.

  g)   Outplacement. As further consideration for the execution of this
Agreement, Agilysys will pay outplacement fees and expenses for outplacement
services charged by Ratliff & Taylor for a period of nine months from your
Separation Date, such fees and expenses to be limited to $25,000.

2)   Severance Conditions. Receipt of the severance and other benefits outlined
in Section 1 of the Agreement shall be conditioned upon your:

  a)   Performing all of the following tasks in accordance with acceptable
performance standards through the Separation Date:

  i)   fully performing your current duties;

  ii)   providing reasonable assistance to the Company in connection with a
smooth and orderly transition of your responsibilities

  iii)   performing such other duties reasonably requested of you by the Chief
Executive Officer;

  b)   overseeing the preparation of and filing with the Securities and Exchange
Commission the FY11 second quarter Form 10-Q of the Company and taking customary
actions and executing customary representation letters, certifications and other
documents in connection therewith;

  c)   overseeing and delivering customary reports with respect to the Company’s
FY11 second quarter financial results to the Board of Directors of the Company
and the Audit Committee and assisting in the preparation of the second quarter
press release;

  d)   being reasonably available during normal business hours to work on
matters as assigned by the Chief Executive Officer of the Company; and

  e)   Executing, after the Separation Date, the Release attached as Exhibit A,
and not revoking your release of claims under the Age Discrimination in
Employment Act in accordance with the terms therewith.

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Kossin
September 15, 2010
Page 3

3)   Voluntary Resignation, Death, Disability, or Permitted Revocation.
Notwithstanding anything in this Agreement to the contrary, if you voluntary
resign, die or become disabled prior to the Separation Date, or if you do not
sign this Agreement for any reason, you will forfeit all severance payments and
other benefits outlined in this Agreement and your separation will instead be
governed by the terms of your Employment Agreement.   4)   Severability. If any
part of this Agreement is found to be unlawful or unenforceable to any extent,
every other part of this Agreement shall remain fully valid and enforceable to
the maximum extent permitted by law.   5)   Cooperation. If any federal, state,
or local administrative agency is required to approve any part of this
Agreement, including the attached Release, before it can be effective, I agree
to cooperate and perform any act necessary or requested to bring about that
approval.   6)   Miscellaneous.

  a)   Executive Officer Status. After the Separation Date, as a former
executive officer of Agilysys you will continue to be subject to Section 16 of
the Securities Exchange Act of 1934. Please call Kathleen Weigand if you have
any questions regarding Section 16.

  b)   Benefits. Notwithstanding any other provision of this Agreement, the
continued availability of any employment benefits is subject to the continued
existence of the applicable Agilysys benefits plans, the terms of all applicable
Agilysys benefits plans, as such terms and conditions are in effect from time to
time in the future, and changes in governing laws and regulations applicable to
the benefit plans. Nothing in this Agreement is meant to in any way restrict the
ability of Agilysys to amend or eliminate any of such plans, according to the
terms thereof.

  c)   Taxes. Any payments made by Agilysys hereunder are subject to applicable
federal, state and local tax withholding. It is expressly understood that the
Company makes no representations or warranties regarding the tax implications of
the compensation and benefits paid under this Agreement, including without
limitation, under Section 409A of the Internal Revenue Code of 1986, as amended
and applicable administrative guidance and regulations.

  d)   Attorney. You understand and acknowledge that you have the right to
consult an attorney regarding the terms of this Agreement prior to your signing
this letter, that you have been given ample time to do so and that whether or
not you have done so is totally your choice.

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Kossin
September 15, 2010
Page 4

  e)   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of you and your legal representatives, heirs, and beneficiaries and
Agilysys and its successors and assigns.

  f)   Headings. The headings in this Agreement exist only for the sake of
convenience. The headings do not constitute part of this Agreement.

  g)   Governing Law. The terms of this Agreement will be governed by the laws
of the State of Ohio.

7)   Entire Agreement. There are no other agreements, contracts, or promises
between other than those set forth in this Agreement and the documents it
incorporates by reference (namely, your Employment Agreement and Grant
Agreements). This Agreement supersedes all other earlier agreements, contracts,
understandings, and promises made between us, whether express or implied.
Notwithstanding the foregoing, any prior agreements that may exist between you
and Agilysys concerning your obligation to refrain from competition against
Agilysys, and to preserve Agilysys’ confidential business information and trade
secrets, shall remain in force according to the terms thereof. In making my
decision to sign this Agreement, I am not relying on any promise that Agilysys
or its employees or agents have made to me, other than the promises that are
actually set forth in writing in the text of this document.

Sincerely,
Martin F. Ellis
President and Chief Executive Officer
Agilysys, Inc.

          AGREED AND ACCEPTED:
        Kenneth J. Kossin, Jr.     

Date:_______________________________

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
     1. Right to Review Release and Consult a Lawyer. I have the right to review
this Release and to consult a lawyer of my own choice before signing it. I
acknowledge that Agilysys first gave me this Release to review on September 15,
2010. I understand that I have at least twenty-one (21) days to consider this
Release before signing. I can sign sooner if I want, but I cannot sign any
sooner than the day after my last day of employment with Agilysys. I agree that
if I sign sooner than 21 days after receiving this Release, I am agreeing to
give up my right to think about this Release for a full twenty-one (21) days.
     2. Agilysys’ Payment to Me. In consideration for my signing of this
Release, and provided that I have done all that is required of me in my letter
Agreement with Agilysys dated September 15, 2010, Agilysys agrees to pay me a
lump sum bonus payment of $25,000 twenty-one (21) calendar days after I sign
this Release and return it to Agilysys. I agree that the taxes on this payment
are solely my responsibility, and that Agilysys will report this payment to all
applicable taxing authorities. I acknowledge that I am not presently entitled to
any of this money, and that Agilysys is only offering to pay me this money in
exchange for my Release.
     3. General Release of Claims I release Agilysys from all claims, causes of
action, and liabilities of any kind, known or unknown, regardless of their kind,
arising from the dawn of time to the date that I have signed this Agreement.
     I understand that this release includes, but is not limited to, the
following subject matters: any claimed liability for wages, commissions,
bonuses, employment benefits, attorneys’ fees or damages of any kind whatsoever;
any claim arising out of any contract, express or implied; any claim arising
from an alleged breach of the covenant of good faith and fair dealing, express
or implied; any claim of wrongful discharge or violation of public policy; and
any claim arising under any federal, state, or local statute or ordinance,
including but not limited to: the National Labor Relations Act, as amended (29
U.S.C. § 141 et seq. and 29 U.S.C. §151 et seq.); Title VII of the Civil Rights
Act of 1964, and the Civil Rights Act of 1991 (42 U.S.C. § 2000e et seq.);
Sections 1981 through 1988 of Title 42 of the United States Code; the Employee
Retirement Income Security Act of 1974, as amended (29 U.S.C. § 1001 et seq.);
the Immigration Reform and Control Act of 1986 (8 U.S.C. § 1101 et seq.); the
Americans with Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.); the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act (29 U.S.C. § 621 et seq.); the Family and Medical Leave
Act (29 U.S.C. § 2601 et seq.); the Worker Adjustment and Retraining
Notification Act of 1988 (29 U.S.C. § 2101 et seq.); the Sarbanes-Oxley Act (18
U.S.C. § 1514A et seq.); and any statutory claim for discrimination, workplace
harassment, or retaliation. However, this release does not include any claim,
cause of action, or liability arising out of acts or occurrences that take place
entirely after the date that I have signed this Release.

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Kossin
September 15, 2010
Page 6
     Not only do I release Agilysys in this way, but I also release all of
Agilysys’ past, present and future parents, affiliates, subsidiaries, holding
companies, insurers, and all of their officers, directors, stockholders,
managers, attorneys, agents, representatives, successors and assigns, and their
employee benefit plans and programs and their administrators and fiduciaries
(“the Released Parties”).
     I already received all of the wages, payments, vacation, wage statements,
leaves of absence, meal and rest breaks, and other rights and benefits to which
I am entitled under federal, state, and local law, including the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq.; the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq.; the Uniformed Services Employment and Reemployment Act,
38 U.S.C. § 4301 et seq.; and all local laws of similar effect. I have also
already been fully paid in accordance with those laws for all of the hours that
I have worked for Agilysys. Neither Agilysys nor any of the other Released
Parties owe me anything for any unpaid wages, overtime, or accrued and unused
vacation time.
     I have not filed any complaints, charges, lawsuits, or arbitration demands
against Agilysys or any of the other Released Parties in any court, agency, or
other forum. I agree not to initiate, solicit, assist, cooperate in, participate
in or encourage any such actions in the future, unless I am specifically
subpoenaed to appear in such a proceeding. I understand that this Release does
not prevent me from filing a charge with or participating in proceedings before
a federal, state or local administrative agency, but except where prohibited by
law, I give my right to recover damages or other any other type of relief in
such a proceeding that is brought on my behalf.
     I understand that the release I am giving includes claims that I do not
have knowledge of at this time. I also understand that by signing this Release,
I am giving up my right to sue or pursue any claim or lawsuit against Agilysys
or any of the other Released Parties for anything that occurred prior to the
date that I have signed this Agreement.
     4. I Have Not Sold or Assigned Any Claims. I am the sole legal and
equitable owner of all of the rights, claims, and causes of action that I am
releasing. I have not assigned, sold, transferred, encumbered any of these
rights, claims, and causes of action to anyone else. I understand that Agilysys
is relying on my representations in making its own decision to offer me
continued employment through the Separation Date and the other benefits set
forth in the attached Agreement.
     5. No Admission of Wrongdoing. I understand that neither Agilysys nor I are
admitting any wrongdoing by signing our Agreement, and that nobody should
interpret it as an admission by either Agilysys or myself that either of us did
anything wrong or illegal.

 



--------------------------------------------------------------------------------



 



Mr. Kenneth J. Kossin
September 15, 2010
Page 7
     6. I Was Not Recently Injured. I have not suffered any injury during the
past thirty (30) days. Agilysys did not ask me to sign this release within
thirty (30) days of any injury I had suffered. Agilysys also did not discuss
with me the possibility of entering into any kind of settlement, providing
Agilysys with a release of claims, or providing Agilysys with any kind of
statement, within thirty (30) days of any injury I had suffered.
     7. Revoking My Release under the Age Discrimination in Employment Act. I
have the right to revoke my release of claims under the federal Age
Discrimination in Employment Act of 1967 (the “ADEA”), as amended by the Older
Workers Benefit Protection Act (29 U.S.C. § 621 et seq.). But I understand that
if I want to exercise this right, I must do so no later than seven (7) calendar
days after I have signed this release, and must prepare a written document that
says, in effect, “I revoke my release of claims under the ADEA,” and I must
deliver this document by hand or by U.S. mail to Agilysys. I understand that my
revocation will not be effective unless it is actually delivered or postmarked
no later than seven (7) calendar days after the date I have signed this release.
I also understand that if I revoke my release of claims under the ADEA, then I
will not receive the severance payment or any of the other benefits described in
the accompanying Agreement. I agree that, if I revoke my release of claims under
the ADEA as provided by this paragraph, then I will not receive the payment
described in paragraph 2, but instead I will only receive $50.
     I also understand that, once I sign this release, I do not have the right
to revoke any other portion of my release of claims, other than my release given
under the ADEA.
     IF I HAVE SIGNED BELOW, IT IS ONLY BECAUSE I HAVE READ AND UNDERSTOOD EVERY
WORD OF THIS RELEASE, AND BECAUSE I HAVE ALREADY CONSULTED A LAWYER IF I WANTED
TO. I AM ENTERING INTO THIS RELEASE VOLUNTARILY AND WITHOUT ANY COERCION FROM
ANYONE.
AGREED AND ACCEPTED:

         
                                                                
      Witness:                                         
Kenneth J. Kossin, Jr.
       

         
Date:
       
 
 
 
   

 